DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-19 are pending.

Specification
The disclosure is objected to because of the following informalities: 
In [0033], in the last line of p. 4, “Once skilled” appears to be a misspelling of “One skilled.”
In [0033], line 3, and in [0048], “removeable” appears to be a misspelling of “removable.” See [0046], line 2.
In [0043], “a charger, (120)” appears to contain a typographical error where “a charger (120),” was intended.
Appropriate correction is required.

Drawings
The drawings are objected to because:
In Fig. 19, and in [0048], parts appear to be misidentified in comparison to Fig. 17. For example, removable front panel (1905) appears to be manual on/off push button (1720), LED hole (1920) appears to be removable front panel (1715), and manual on/off push button (1910) appears to be speaker/microphone (1725). See [0046]. It is unclear whether (1915) is correctly labeled.
In Fig. 24, parts appear to be misidentified. For example, the lead line for fan banks (2415) is drawn to a feature labeled "FILTER MATRIX." The lead line for filter matrix (2420) is drawn to a feature labeled "FAN BANK."


Claim Objections
Claims 2, 8, 16, and 17 are objected to because of the following informalities:  
Claim 2: In line 3, Applicant is respectfully advised to supply an “and” prior to the last element of the list (i.e., “a lithium ion battery, and a small sealed lead acid battery”).
Claim 8: Applicant is respectfully advised to amend “said sensor senses” to “said sensor unit senses” in view of the antecedent in view of claim 1, line 6. In addition, Applicant is respectfully advised to amend “air borne” to “airborne.” See claim 5.
Claim 16: In lines 2-3, “wherein said fire safety device is installed in an enclosed space is sized such that” appears to be a misstatement of “wherein said fire safety device is installed in an enclosed space that is sized such that.” In addition, Applicant is respectfully advised to amend the claim to conform to USPTO practice, noting that the claim is not constructed as a sentence. Accordingly, it is 
Claim 17: Since the claim depends from claim 16, which recites “[a] fire safety device,” the preamble should reference “the” fire safety device. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 12, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2: The term “small” (“a small sealed lead acid battery”) is a relative term that renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination only, the term “small” will be interpreted as deleted.

Claim 12 is rejected upon the same basis as claim 11 and is interpreted herein in the same way.
Claim 17: The claim recites, “smoke contaminants in said enclosed space are reduced to a level that can allow a human to breath at a level to maintain life for 30 minutes.” Because the conditions that determine whether “a level that can allow a human to breath at a level to maintain life for 30 minutes” has been attained and what features of the claimed device effect these conditions, the metes and bounds of the claim would be unclear to the skilled practitioner. For the purposes of examination only, the claim will be interpreted as reciting, “wherein during an active fire, smoke contaminants in said enclosed space are reduced
Claim 18: The claim recites, “wherein the air is substantially recirculated.” The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that the specification states that the device can recirculate air at least: 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10 times per minute or more ([0042]). However, “substantially” is not defined by the specification, the aforementioned ranges is broad (effectively 1 time per minute or greater), and the implied notional unit volume of air that is recirculated is undefined. Therefore, the metes and bounds of “substantially” would be unclear to the skilled practitioner. For the purposes of examination only, the conditions of the claim will be interpreted as having been met by a teaching of a recirculation of air.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGee (US 4,433,985).
Regarding claim 1, McGee discloses a device for removing smoke and other combustion products from enclosed spaces in the event of fire in such enclosures (col. 1, lines 6-8) (i.e., a fire safety device) comprising:
an air filtering and purifying system 100 (Fig. 1; col. 3, lines 3-5) (i.e., an air recirculation and purification system);
an intake plenum 32 and a discharge plenum 42 (Fig. 3; col. 3, lines 32-33) (e.g., an air flow tunnel);
a washing curtain 36 and a filter pack 44 (col. 3, lines 43-44, 57) for removing soot, smoke, and other combustion-product gasses (Abstract) (i.e., a carbon scrubber);
extendable sealing strips for sealing a doorway gap (col. 4, lines 42-44) (i.e., a door sweep);
an integral smoke detector device 50 (col. 3, line 11) and heat sensors (col. 5, line 40) (i.e., a sensor unit); and
a battery 52 (col. 5, line 19) (i.e., a power source).
McGee discloses all the limitations of claim 1.

McGee discloses a smoke detector device (col. 3, line 11) (i.e., a sensor unit that senses smoke).

Regarding claim 7, McGee discloses heat sensors (col. 5, line 40).

Regarding claim 8, McGee discloses a smoke detector that senses combustion products (col. 5, line 34) (i.e., airborne contaminants). 

Regarding claim 9, McGee discloses that the air filtering and purifying system is initiated by the smoke detector (col. 5, lines 27, 33-35) (i.e., a sensor unit that automatically initiates the system).

Regarding claim 11, the intake plenum 32 and the discharge plenum 42 are disposed within the device (Fig. 3; col. 2, line 57: “internal”) (i.e., air recirculates within the unit).

Regarding claim 14, McGee discloses a filter pack 44 (col. 3, line 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over McGee as applied to claim 1 above, and further in view of Barrett (US 2012/0304866 A1).
Regarding claim 2, McGee discloses all the limitations of claim 1, as discussed above. However, McGee does not explicitly disclose a power source that is selected from the group consisting of: a 12-volt battery, a lithium battery, a AAA battery, a AA battery, a C battery, a D battery, a car battery, a nickel cadmium battery, a nickel metal hydride battery, a lithium ion battery, and a small sealed lead acid battery.
Barrett discloses a toxic gas removal and air conditioning system for providing safe and breathable air to occupants of a survival chamber ([0007]) that uses a self-contained air scrubbing system ([0021]). Barett teaches a rechargeable battery 48 ([0073]) that is a small ([0084], claim 8), sealed lead acid batteries ([0080]). Barrett teaches that such batteries use an intrinsically safe charging feature ([0039]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of McGee by providing a power source that is a small sealed lead acid battery as taught by Barrett because (1) McGee recites a battery but does not specify its type (McGee, col. 5, line 19), and (2) a small, sealed lead acid battery can be rechargeable and intrinsically safe (Barrett, claim 8; [0039], [0080]).

Regarding claim 3, Barrett teaches batteries that are rechargeable (Barrett, [0073]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McGee as applied to claim 1 above, and further in view of Johnston et al. (US 2014/0238392 A1, hereinafter “Johnston”).
Regarding claim 4, McGee discloses all the limitations of claim 1, as discussed above. However, McGee does not explicitly disclose a device that is capable of removing at least about 80% of carbon products from the air.
Johnston discloses a filter cartridge ([0023]) for removing carbon monoxide and particulates ([0026], [0028]). Johnston teaches that the filter cartridge that can provide chemically cleaned and particulate-free air that can be breathed by a user ([0026]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of McGee by providing a device that is capable of removing at least about 80% of carbon products from the air as taught by Johnston because (1) McGee recites a filter pack but does not describe its construction (McGee, col. 3, line 57), (2) filters were known to be able to provide chemically cleaned air that is breathable by a user (Johnston, [0026]), (3) McGee teaches the use of filter material used with gas masks (McGee, col. 3, lines 62-65), and the filter of Johnston is used as a gas mask (Johnston, [0020]: “nose and mouth”), and (4) the skilled practitioner would have sought to provide breathable air to users (McGee, col. 2, line 35), so the skilled practitioner would have sought to minimize the carbon products in air for breathing.

Regarding claim 5, as discussed above, Johnston teaches the providing of chemically cleaned and particulate-free air ([0026]), and the skilled practitioner would have sought to minimize the airborne contaminants breathed by a user.

10 is rejected under 35 U.S.C. 103 as being unpatentable over McGee as applied to claim 1 above, and further in view of Pavesi (US 2007/0039744 A1).
McGee discloses all the limitations of claim 1, as discussed above. However, McGee does not explicitly disclose a sensor unit that is capable of alerting others using a strobe light.
Pavesi discloses a fire protection system (Abstract). Pavesi teaches the use of strobe lights in order to aid fire and rescue personnel ([0019]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of McGee by providing a sensor unit that is capable of alerting others using a strobe light as taught by Pavesi because (1) McGee teaches a sensor that provides common external alarm signals (McGee, col. 5, lines 35-37), and (2) strobe lights were known to be capable of aiding fire and rescue personnel (Pavesi, [0019]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McGee as applied to claim 1 above.
Regarding claim 12, McGee discloses all the limitations of claim 1, as discussed above. However, McGee does not explicitly disclose that air is recirculated at least 1 time per minute. 
Since McGee teaches the recirculation of air (Fig. 1; col. 3, lines 14-18) and the sustaining of life (col. 5, lines 27-29) by removing contaminants from air (col. 5, lines 42-48), the skilled practitioner would have been motivated to optimize the rate of the recirculation of air. In addition, given the representation of Fig. 1 and the teaching of an established flow pattern of air, the skilled practitioner would have reasonably expected that the device was capable of recirculating at least some air within one minute under certain conditions (e.g., in an appropriately sized space).

McGee teaches that the sealing strips seal the periphery of a door in which the device is installed against the movement of air from an adjacent area (col. 2, lines 25-28) and to restrict smoke flow into adjacent areas (col. 5, lines 32-33), it would have been prima facie obvious to the skilled practitioner that the device is capable of preventing smoke mixed with such air from an adjacent area from entering the unit.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over McGee as applied to claim 1 above, and further in view of Johnston and Minemura et al. (US 2003/0207635 A1, hereinafter “Minemura”).
McGee discloses all the limitations of claim 15, as discussed above. McGee also teaches a filter having granules of charcoal (col. 3, line 60). However, McGee does not explicitly disclose a filter that comprises (i)a hopcalite catalyst and (ii) coconut shell activated charcoal.
Johnston teaches the use of chemical neutralizing granules in a filter cartridge including a mixture of activated carbon to absorb organic contaminants and a hopcalite catalyst to oxidize carbon monoxide to carbon dioxide ([0028]), as carbon monoxide is a toxic byproduct of combustion ([0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of McGee by providing a filter that comprises (i) a hopcalite catalyst as taught by Johnston because with a hopcalite catalyst, a filter can oxidize carbon monoxide to carbon dioxide (Johnston, [0028]).
Regarding (ii), Minemura discloses an air-purifying filter (Abstract). Minemura teaches that activated carbon can be derived from coconut shell ([0046]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of McGee in view of Johnston by providing a filter that comprises (ii) coconut shell activated charcoal as taught by Minemura because (1) Johnston Minemura, [0046]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over McGee in view of FEMA (Risk Management Series: Design Guidance for Shelters and Safe Rooms. FEMA 453, May 2006).
Regarding claim 16, McGee discloses a device for removing smoke and other combustion products from enclosed spaces in the event of fire in such enclosures (col. 1, lines 6-8) (i.e., a fire safety device) comprising:
an air filtering and purifying system 100 (Fig. 1; col. 3, lines 3-5) (i.e., an air recirculation and purification system) for circulating breathable air (col. 2, line 35) after the initiation of a fire (col. 1, lines 9-12, 38) in an enclosed space (col. 2, lines 1-2) (i.e., wherein breathable air can be circulated during an active fire and wherein said fire safety device is installed in an enclosed space is sized such that it will accommodate at least 1 human being during a fire); and
an external alarm (col. 5, lines 36-37) (i.e., an alarm configured to notify emergency personnel).
However, McGee does not explicitly disclose (i) an air recirculation and purification system wherein breathable air can be circulated for at least 10 minutes; (ii) one or more cellular capabilities configured to notify emergency personnel; or (iii) a light to illuminate the enclosed space.
Regarding (i), McGee teaches that the air filtering and purifying system is operable for a sufficient length of time to permit firefighting and rescue operations to be undertaken (col. 5, lines 27-32), so the skilled practitioner would have found it prima facie obvious to size and specify the system in accordance with an expected length of time for such operations to be undertaken, e.g., 10 minutes. 
Regarding (ii), FEMA discloses guidance for designing safe rooms in buildings (p. i) and the use smoke management systems (p. 1-47). FEMA teaches the providing of cellular and/or satellite telephones as recommended shelter supplies for communication (p. 4-26). 
McGee by providing (ii) one or more cellular capabilities configured to notify emergency personnel as taught by FEMA because (1) cellular and/or satellite telephones were recommended shelter supplies for communication (FEMA, p. 4-26), and (2) such telephones are capable of contacting emergency personnel.
Regarding (iii), FEMA teaches that a reliable lighting system will help minimize agitation and stress (p. 1-39).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of McGee in view of FEMA by providing (iii) a light to illuminate the enclosed space as taught by FEMA because a reliable lighting system will help minimize agitation and stress (FEMA, p. 1-39).

Regarding claim 17, McGee teaches that the system of the device removes hazardous products from contaminated air (col. 5, lines 42-43) to enhance the survival of occupants of a space until appropriate assistance arrives at the scene (col. 1, lines 40-42), so McGee is regarded as teaching a system capable of allowing a human to maintain life, and the configuration of such equipment for such survival would have been a matter of ordinary optimization for the skilled practitioner.

Regarding claim 18, since McGee teaches the recirculation of air (Fig. 1; col. 3, lines 14-18) and the sustaining of life (col. 5, lines 27-29) by removing contaminants from air (col. 5, lines 42-48), the skilled practitioner would have been motivated to optimize the rate of the recirculation of air.

Regarding claim 19, McGee teaches an enclosed space (col. 2, lines 1-2) that accommodates occupants (col. 2, lines 29-37) (i.e., at least 2 human beings).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bongiovanni et al. (US 6,001,057) discloses a self-contained isolation and environmental protection life support system (Abstract) that prevents a patient from breathing smoke (col. 1, lines 31-32), that delivers to the patient a constant supply of circulated, decontaminated and refreshed air (col. 2, lines 40-42), and which uses a particulate separator (col. 8, lines 1-3).
James (US 4,706,413) discloses a smoke detector-activated door seal (Abstract) (i.e., a door sweep).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/GABRIEL E GITMAN/Examiner, Art Unit 1772